Citation Nr: 1815114	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to December 1945 and from September 1947 to August 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2017, the Board remanded the issue of entitlement to TDIU for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to a TDIU has been raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54(2009).

In the July 2017 Board decision, a 70 percent increase was granted prior to April 27, 2016, for posttraumatic stress disorder (PTSD).  Review of the record shows that the RO has not yet implemented that increased rating.  Significantly, there was a subsequent rating decision in December 2017 that denied entitlement to TDIU, but did not address the increased rating for PTSD.  The RO should implement the July 2017 Board decision regarding the grant of a 70 percent rating for PTSD prior to April 27, 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU prior to April 27, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The issue of entitlement to a TDIU from April 27, 2016, is moot.


CONCLUSION OF LAW

Entitlement to a TDIU from April 27, 2016, is dismissed as moot.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that neither the Veteran's allegations nor the evidence of record reflects that the Veteran is entitled to an award of a TDIU from April 27, 2016. 

The Veteran is service connected for duodenal ulcer, rated 10 percent disabling from February 12, 1962; hearing loss, rated as noncompensable from February 12, 1962; and posttraumatic stress disorder (PTSD), rated 70 percent prior to April 27, 2016, and 100 percent from April 27, 2016.  

Receipt of a 100 percent schedular rating for a service connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation ("SMC"). 

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Conversely, here, the Veteran is in receipt of 100 percent schedular rating for PTSD.  His unemployability is based on his PTSD symptoms, as opposed to the other service-connected disabilities in effect from April 27, 2016.  The Veteran's VA psychiatrist stated in a March 2015 letter that the Veteran cannot be gainfully employed due to PTSD and other comorbid conditions.  There is no suggestion that the Veteran's additional service-connected disabilities significantly interfered with his employability from April 27, 2016.  As such, Bradley is inapplicable, and the grant of a total schedular rating for PTSD renders the Veteran's TDIU claim moot from April 27, 2016.

For these reasons, the Board finds that there is no case or controversy regarding TDIU and there is no remaining allegation of error of fact or law for appellate consideration.  38 U.S.C. § 7105 (d)(5).  The claim for a TDIU is therefore moot and must be dismissed.


ORDER

The issue of entitlement to a TDIU from April 27, 2016, is dismissed.


REMAND

Regarding the issue of entitlement to TDIU prior to April 27, 2016, the Board finds that further development is required.

In the previous Board remand, the RO was instructed to provide adequate VCAA notice regarding substantiation of TDIU.  In September 2017, the Veteran was sent a letter stating, "You may be entitled to compensation at the 100 percent rate if you are unable to secure and follow a substantially gainful occupation because of your service-connected disabilities.  If you believe you qualify, complete, sign, and return the enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability."  No other information regarding what is needed to substantiate the claim for TDIU was included in this letter.  The Board finds that the RO failed to provide adequate VCAA notice to establish a claim for TDIU as required under 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) and, therefore, a remand is necessary to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran VCAA notice under 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b), which addresses a claim for a TDIU prior to April 27, 2016, and take any additional development as deemed necessary, including the relevant work history and income information requested in a claim for individual unemployability (VA Form 21-8940).

2.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU prior to April 27, 2016, based on all of the evidence of record.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


